Citation Nr: 0927966	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  04-09 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for residuals of a back 
injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on recognized active duty with the 
Merchant Marine from April 1943 to August 1945, with periods 
of oceangoing service during that time.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) and Board remand.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

In July 2007, the Veteran filed a claim for entitlement to 
special monthly compensation based on a need for the regular 
aid and attendance of another person or by reason of being 
housebound.  This issue has not been developed for appellate 
review, and is therefore referred to the RO for appropriate 
disposition.

The appeal is again remanded to the RO via the Appeals 
Management Center in Washington, DC.


REMAND

The Veteran is seeking service connection for residuals of a 
back injury.  He contends that he injured his back during an 
enemy attack on the SS DAVID WILMOT in 1943 or 1944, and has 
had back pain ever since this injury.  After reviewing the 
Veteran's claims folder, the Board concludes that additional 
development is necessary.  Specifically, the Board believes 
that a VA examination addressing the etiology of the 
Veteran's back disorder must be accomplished.

Service treatment records are not available for the Veteran 
during his service as a Merchant Seaman because he his Form 
DD 214 reflects that he served under the jurisdiction of the 
Coast Guard.  Merchant Seamen who serve under the 
jurisdiction of the Coast Guard do not have medical files.  
See M21-1MR, Part III, Subpart iii, Chapter 2.F.40.b.  
Although these seamen were eligible to receive medical 
treatment at Public Health Service hospitals, the Veteran has 
not reported any such treatment.  Id.  Despite repeated 
attempts, the RO has been unable to secure the logbook for 
the SS DAVID WILMOT during the time that the Veteran served 
onboard.  In addition, although the RO obtained a copy of the 
logbook for the SS ALBERT A. ROBINSON for one of the 
Veteran's voyages onboard that ship, there are no reports 
indicating that the Veteran sustained a back injury.  The 
Veteran's Form DD 214 does not indicate the port in which any 
of his inservice voyages ended, which is required to request 
the relevant logbooks from the appropriate regional office of 
the National Archives Records Center.  See M21-1MR, Part III, 
Subpart iii, Chapter 2.F.40.g.  As VA is without the required 
information necessary to request any additional relevant 
logbooks, the Board concludes that any additional attempts to 
secure the relevant logbooks would be futile.  See 38 C.F.R. 
§ 3.159(b)(2).  

As the Veteran's service treatment records are not 
obtainable, there is a heightened obligation to explain 
findings and to carefully consider the benefit of the doubt 
rule in cases such as this.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  However, case law does not establish a 
heightened "benefit of the doubt," only a heightened duty 
of the Board to consider the applicability of the benefit of 
the doubt rule to assist the Veteran in developing a claim, 
and to explain its decision when the Veteran's medical 
records are not available.  See Ussery v. Brown, 8 Vet. App. 
64 (1995).  Based upon its review of the Veteran's claims 
folder, the Board finds that there is a further duty to 
assist the Veteran with his claim herein.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  Specifically, the Court held that 
the third element, indication that the current disability or 
symptoms may be associated with service, establishes a low 
threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the two.  McLendon, 20 
Vet. App. at 83.  The Court further held that types of 
evidence that "indicate" a current disability may be 
associated with service include medical evidence that suggest 
a nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  Id.

The Veteran states that he fell on his back sometime in 1944 
while onboard the SS DAVID WILMOT and had back pain at that 
time.  In addition, the Veteran has provided lay statements 
that he has continued to have back pain since service 
discharge.  The first medical evidence of record subsequent 
to the Veteran's service is an April 2001 x-ray examination 
report reveals findings of lumbar subluxation.  Further, 
there is a handwritten added statement on the bottom of that 
report, which appears to be signed by Dr. St. John, which 
reflects that the Veteran's back disorder "is likely as not 
to be an old injury."

Accordingly, the case is remanded for the following actions:

1.  After the appropriate signed release 
form has been obtained, the RO must obtain 
and associate all pertinent treatment 
records from Dr. St. John.  Dr. St. John 
must be requested to give an opinion as to 
the etiology of the Veteran's back 
disorder and provide authority for all 
opinions given.

2.  Thereafter, the Veteran must be 
afforded an appropriate VA examination to 
determine the nature and etiology of any 
back disorder found.  The claims file and 
a copy of this Remand must be provided to 
and reviewed by the examiner.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of all 
of the evidence of record, to include the 
Veteran's lay statements that he injured 
his back in service and that his back pain 
has continued since that time, the medical 
evidence of record subsequent to the 
Veteran's service discharge in 1945, to 
include the April 2001 x-ray findings of 
lumbar subluxation, and the handwritten 
addendum at the bottom of the April 2001 
x-ray report, the examiner must state 
whether any diagnosed back disorder is 
related to the Veteran's active duty 
service.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this Remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

5.  The RO must then re-adjudicate the 
Veteran's claim for service connection for 
a back disorder.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



